              Case 3:19-cv-00083-JBA Document 1 Filed 01/16/19 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

  DOUGLASS LEVAN and                               : CIVIL ACTION NO.
  JEAN LEVAN,                                      :
                                                   :
         Plaintiffs,                               :
                                                   :
  V.                                               :
                                                   :
  BELL HELICOPTER TEXTRON, INC.,                   :
  BOMBARDIER, INC., individually                   : JANUARY 16, 2019
  and as successor to de Havilland,                :
  HILLER AIRCRAFT CORP.,                           :
  TEXTRON AVIATION, individually                   :
  and as successor to Cessna Aircraft Co.,         :
                                                   :
         Defendants.


                           DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, defendant Textron Aviation, Inc., sued incorrectly

herein as Textron Aviation, (“Textron Aviation” or “Defendant”) hereby gives notice that it is

timely removing this civil action to the United States District Court for the District of Connecticut

because the amount in controversy exceeds the jurisdictional limits and there is complete diversity

of citizenship among the parties. In support of this Notice of Removal, the defendant Textron

Aviation states as follows:

                                 I.     NATURE OF THE CASE

         1.      Plaintiffs filed the Summons and Complaint dated December 17, 2018 and

allegedly served it on the defendants. The Summons and Complaint are attached as Exhibit 1.

         2.      Plaintiffs seek damages as a result of injuries allegedly sustained through asbestos

exposure.

21928687.v3
              Case 3:19-cv-00083-JBA Document 1 Filed 01/16/19 Page 2 of 5




                           II.    REQUIREMENTS FOR REMOVAL

         3.      This Notice of Removal is timely, pursuant to 28 U.S.C. § 1446(b), because it is

being filed within thirty days after service on the defendant Textron Aviation.

         4.      Removal is proper under 28 U.S.C. § 1441(a). The Superior Court for the State of

Connecticut, Judicial District of Bridgeport, the court in which this action is pending, is located

within the jurisdiction of the United States District Court for the District of Connecticut.

         5.      No other defendants have appeared to seek consent to removal.

         6.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

and orders filed and served to date in the action are attached hereto as Exhibit 1.

         7.      Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action has

been given to Plaintiff’s counsel, and Notice of Filing the Notice of Removal has been filed with

the Clerk of the Superior Court for the State of Connecticut, Judicial District of Bridgeport. A true

and accurate copy of the Notice of Filing of the Notice of Removal is attached hereto as Exhibit

2.

                 III.    STATUTORY BASIS FOR FEDERAL JURISDICTION

         8.      Removal of this action is proper under 28 U.S.C. § 1441. The Court has diversity

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) as it is a civil action between citizens

of different states and a different country and in which the amount in controversy exceeds the sum

of $75,000, exclusive of interest and costs.

                 A.      There Is Complete Diversity of Citizenship between the Parties

         9.      Plaintiffs are citizens of the State of Connecticut. See Summons and Complaint,

Exhibit 1, paras. 1-2.

                                                  2
21928687.v3
                 Case 3:19-cv-00083-JBA Document 1 Filed 01/16/19 Page 3 of 5




           10.      Defendant Textron Aviation, Inc. is a Kansas corporation with a principal place

of business in Kansas.

           11.      Upon information and belief, defendant Bell Helicopter Textron, Inc. is a

Delaware corporation with a principal place of business in Texas.

           12.      Upon information and belief, defendant Bombardier, Inc. is a foreign

corporation with a principal place of business in Quebec, Canada.

           13.      Upon information and belief, defendant Hiller Aircraft Corp. is a California

corporation with a principal place of business in California.

           14.      For purposes of diversity jurisdiction, a corporation is deemed a citizen of the

state in which it is incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c).

           15.      As plaintiffs are citizens of Connecticut and all defendants are either citizens

of different states or a foreign country, complete diversity is satisfied.

                    B.       The Amount in Controversy Exceeds the Jurisdictional Threshold

           16.      In the Complaint, Plaintiff alleges inter alia, that defendants sold asbestos-

containing products to which plaintiff Douglass Levan was allegedly exposed, which led to his

diagnosis of mesothelioma. Plaintiffs claim that exposure to asbestos caused plaintiff Douglass

Levan to sustain severe, painful and permanent injuries.1

           17.      Although the Plaintiff’s Complaint does not specify the amount in controversy,

upon information and belief, plaintiffs are seeking an amount that exceeds $75,000, which is

consistent with other asbestos cases and similar alleged injuries.


1
    Textron Aviation denies the allegations against it which will be raised by various affirmative defenses.
                                                             3
21928687.v3
               Case 3:19-cv-00083-JBA Document 1 Filed 01/16/19 Page 4 of 5




         18.      As a result, it is apparent that the amount in controversy in this case is in excess of

$75,000, and that removal is proper.

                                   IV.     PRAYER FOR RELIEF

         19.      Because the minimum jurisdictional threshold is met and complete diversity of

citizenship exists among the parties, Defendant respectfully requests that this Court assume

jurisdiction over this action and proceed with its handling as if it had been filed in the United States

District Court for the District of Connecticut.


                                                 DEFENDANT,
                                                 TEXTRON AVIATION, INC.


                                                 By:       /s Joshua Milrad
                                                        Joshua Milrad (ct19321)
                                                        Goldberg Segalla LLP
                                                        100 Pearl Street, Suite 1100
                                                        Hartford, CT 06103
                                                        Tel: (860) 760-3325
                                                        Fax: (860) 760-3301
                                                        Email: jmilrad@goldbergsegalla.com




                                                    4
21928687.v3
              Case 3:19-cv-00083-JBA Document 1 Filed 01/16/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2019, a copy of foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


         Christopher Meisenkothen
         Early, Lucarelli, Sweeney & Meisenkothen
         One Century Tower, 11th Floor
         265 Church Street, PO Box 1866
         New Haven, Connecticut 06508-1866
         Counsel for the Plaintiff



                                                                     /s Joshua Milrad

                                                                     Joshua Milrad



                        NOTICE TO COUNSEL RE LOCAL RULE 5(b)

To ensure that our records are complete and to ensure that you receive notice of hearings and any
court rulings, PLEASE FILE AN APPEARANCE with this office in accordance with Local Rule
5(b) of the Local Rules of Civil Procedure for the District of Connecticut.




                                                 5
21928687.v3
